Munsey v Sindone (2017 NY Slip Op 01497)





Munsey v Sindone


2017 NY Slip Op 01497


Decided on February 28, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 28, 2017

Renwick, J.P., Mazzarelli, Moskowitz, Kapnick, Webber, JJ.


3228 309788/10

[*1]Frederick Munsey, Plaintiff-Respondent,
vAntoinette Sindone, Defendant-Appellant.


Gorton & Gorton, LLP, Mineola (John Gorton of counsel), for appellant.
Bergman, Bergman, Goldberg, Fields & Lamonsoff, LLP, Hicksville (Allen Goldberg of counsel), for respondent.

Order, Supreme Court, Bronx County (Sharon A.M. Aarons, J.), entered April 8, 2016, which denied defendant's motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
There is an issue of fact as to whether the "as is" clause in the lease is applicable to plaintiff, whose signature does not appear on the lease, and who claims to have been a subtenant in the subject premises (see e.g. McCarthy v Board of Mgrs. of Bromley Condominium , 271 AD2d 247, 247 [1st Dept 2000]). In any event, as the motion court noted, a lease provision exempting defendant owner from liability for her own negligence is "void as
against public policy and wholly unenforceable" (General Obligations Law § 5-321).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 28, 2017
CLERK